Citation Nr: 1707193	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-06 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left big toe amputation.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left below-the-knee amputation.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right foot fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The September 2009 rating decision denied the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for left big toe amputation.  The July 2013 rating decision denied entitlement to compensation under 38 U.S.C.A. § 1151 for left below-the-knee amputation and for a right foot fracture.  The same rating decision also denied entitlement to service connection for a right foot fracture.

The Board notes that the RO categorized two of the Veteran's claims as claims for entitlement for service connection for a left below-the-knee amputation and entitlement to service connection for a right foot fracture.  However, the Veteran explicitly states in his July 2010 and July 2013 Notices of Disagreement (NODs) and his November 2014 VA Form 9 that he is claiming that VA is at fault for his amputations and right foot fracture and is seeking adjudication of his claims under 38 U.S.C.A. § 1151.  The Veteran states that he is not claiming that his disabilities resulted from service and there is no dispute on the issue of service connection.  Therefore, the Board has characterized the issues on the first page of this document to accurately reflect the Veteran's request to be compensated under 38 U.S.C.A. § 1151.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2016, the Veteran testified via videoconference at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing has been associated with the record.  On the date of the hearing, the Veteran submitted an expert medical opinion authored by Dr. Lipsky.  However, Dr. Lipsky's medical opinion is incomplete as the document ends mid-sentence on page seven.

In light of the fact that the complete expert medical opinion is not associated with the record, the Board requires further development before the merits of the appeal can be adjudicated. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate all of the Veteran's updated VA records with the claims file.

2. The RO must send a letter to the Veteran and his representative stating that the medical expert opinion received on October 14, 2016 is incomplete and a complete copy is necessary to adjudicate the merits of the claims.  This must include informing them that the opinion submitted ends midsentence on page 7 of the opinion (page 9/10 of the fax) and that the remainder of the opinion must be provided.  Give an appropriate amount of time for the Veteran's response.

3. After completing the above, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims ("the Court") for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




